In an action, inter alia, to recover damages for tortious interference with prospective economic advantage, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Satterfield, J.), dated June 27, 2006, as granted that branch of the motion of the defendants Ivan Noe and Noah Trans Corp. which was for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted that branch of the motion of the defendants Ivan Noe and Noah Trans Corp. (hereinafter the Noe defendants) which was for summary judgment dismissing the complaint insofar as asserted against them. To the extent that the complaint asserted a cause of action to recover damages for tortious interference with prospective economic advantage, the Noe defendants met their prima facie burden of establishing their entitlement to judgment as a matter of law by demonstrating that they did not use any wrongful means or act solely for the purpose of injuring the plaintiff (see Alexander & Alexander of N.Y. v Fritzen, 68 NY2d 968 [1986]; South Fourth St. Props. v Muschel, 1 AD3d 347 [2003]). In opposition, the plaintiff failed to raise a triable issue of fact.
The plaintiffs remaining contentions are without merit or need not be reached in light of our determination. Santucci, J.P., Lifson, Covello and McCarthy, JJ., concur.